Citation Nr: 0033558	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  92-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of burns 
secondary to poison gas exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

REMAND

The veteran served on active duty with the United States 
Marine Corps from September 1941 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision of the Waco, 
Texas Regional Office (RO) which, in pertinent part, denied 
the appellant's claim for service connection for residuals 
from poison gas burns.  The veteran had a personal hearing 
before a hearing officer at the RO in July 1996.  

In October 1992, April 1996, November 1996 and in January 
1997, the Board remanded this case to the RO for further 
development.  The case has been returned to the Board; 
however, the Board finds that it is not ready for appellate 
review.  Noncompliance with remand instructions warrants 
another remand in the instant case.  See Stegall v. West, 11 
Vet. App. 268 (1998) (the Board's remand of a matter to the 
RO confers on the claimant, as a matter of law, the right to 
compliance with that remand order).

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the act, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

As noted in the prior remands, the appellant has alleged that 
he was required during service to participate in an 
experiment to test the effects of a poison gas.  He has 
stated that while stationed at the Navy Pier in Chicago, he 
had drops of poison gas placed on his right forearm, and that 
this gas burned his skin, leaving scars that are present to 
this day.  The appellant said that the service personnel who 
administered the test swore each participating member to 
secrecy about this event.

In part, the purpose of the prior remands has been an attempt 
to verify the appellant's claimed exposure to poison gas.  
The appellant has claimed that he was attending aviation 
machinist mate school at the Navy Pier in Chicago, Illinois, 
when the claimed testing took place in about December 1941.  
He has reported having been stationed at the Navy Pier in 
Chicago, Illinois, from December 1941 to July 1942 and that 
appears to be consistent with information in his service 
records.  As of the date of this remand verification of the 
veteran's participation in claimed poison gas testing has not 
been received.  The Board notes, however, that the RO 
conceded exposure to poison gas in the original rating 
decision in November 1991. 

A remand is required, however, for correction of a Stegall 
violation.  The report of a January 1993 report of a VA 
dermatological examination contains a diagnosis of chemical 
burns, right forearm, healed.  Some areas of changed 
pigmentation were noted by the examiner.  The appellant 
testified at his personal hearing at the RO in July 1996 that 
the VA physician who examined his arm attributed findings to 
mustard gas (Hearing Transcript, p. 5).  The Board in the 
January 1997 remand requested that after development had been 
accomplished regarding mustard gas claims, the case should be 
referred to Dr. Bryan, who performed the January 1993 scars 
examination for clarification of his diagnosis.  It does not 
appear that this was done.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court).  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
The matter must be remanded to ensure that the appellant is 
afforded his right to compliance with the prior Board remand 
order. 

Accordingly, the case must be REMANDED again for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.

2.  The RO should ascertain whether John N. 
Bryan, MD, who performed the scars examination 
in January 1993 at the Temple VA Medical 
Center, is still at that facility or can be 
located if he is no longer there.  If Dr. 
Bryan's whereabouts are known, the case should 
be referred to him and he should be asked 
whether he based his January 1993 diagnosis of 
chemical burns on the history given by the 
appellant or on the nature of the skin changes 
or both.  He should also be asked whether the 
substance which the appellant claims to have 
resulted in the skin pigmentation changes could 
be identified from the appearance of the 
changes; if so, he should be asked to identify 
the substance.  The rationale for any opinion 
must be given.  If Dr. Bryan can not be located 
or cannot provide the required requested 
statement, another exmaination and opinion 
should be obtained with the claims folder being 
made available to the examiner.

3.  The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





